Upon motion of tbe appellant a rehearing was granted on January 31, 1911, and tbe cause was reargued on May 5, 1911.
Eor tbe appellant there were briefs by Nath. Pereles & Sons, attorneys, and Burr W. J ones, of counsel, and oral argument by Mr. J ones and Mr. Nathan Pereles.
Eor tbe respondents there was a brief by Byan, Merton, Newbury & Jacobson, and oral argument by M. A. Jacobson.
Tbe following opinion was filed June 1, 1911:
ViNje, J.
A motion for rehearing was granted in this case upon the following question: Did the trial court apply tbe proper measure of damages, and are tbe damages awarded excessive ? Upon tbe first branch of tbe question it is urged now, as before, that tbe finding set out in tbe foregoing opinion is a specific, unambiguous finding of permanent damage to plaintiffs’ mill property, and not a finding of tbe reasonable •cost of restoring such property to its former condition. It is also urged that tbe finding of tbe trial court, and not its written opinion, controls. In a case where both parties insist that it was tried throughout on tbe sole theory that tbe proper measure of damages was tbe cost of removal of tbe deposits in *506tbe mill-pond and overflowed lands; where the trial judge in his written opinion states in substance that-the evidence as to-the cost of such removal is the basis of his finding; and where the whole evidence, covering many pages in the printed case, with the single exception of one item of evidence from one-witness as to the difference of market value of the property before and after the filling, supports such theory, we cannot construe the finding referred to as assessing permanent damages. The trial court, after speaking of the effect of the filling up complained of, says, “all of which is calculated and intended to and does greatly diminish the value of the flouring-mill or grist-mill property of the plaintiffs as above described, all to the plaintiffs’ damage in the sum of $8,500, which said sum included the past damages for additional use of steam and destruction of ice field for one season as above found.” It is hardly possible that this finding, standing by itself alone, could be construed as finding permanent damages to plaintiffs’ property, for it is absolutely silent as to permanent damages, and it expressly finds that the damage for additional use of steam is limited to past damages, and the damage to the ice field is limited to one season only. It is therefore clear that as to the two latter elements permanent damages were not considered. We think it is equally clear, when read in the light of the record, that, as to the damage caused by the filling, the court had in mind only the reasonable cost of its removal. The whole testimony was directed to that measure of damage; it was tried solely upon that theory; and we must construe the finding mentioned to the effect that it was so disposed of by'the court.
Counsel for defendant is no doubt correct in claiming that the finding and not the opinion of the trial court controls. But that does not preclude reference to the opinion or to the record in the case for the purpose of ascertaining what the finding means, when it is not so clear and unambiguous as to bar construction. It is always pertinent in construing am*507biguous language to consider under what circumstances and with reference to what subject matter it is used. Klueter v. Joseph Schlitz B. Co. 143 Wis. 347, 128 N. W. 43.
Upon the second branch of the question, namely, are the damages awarded excessive, we have come to the conclusion, upon a more careful examination of the record, that the court included in its award of damages for restoring the mill-pond and overflowed lands the amount of deposit contained in the settling basin. This fact escaped the attention of the writer of the opinion and, owing to that inadvertence, a proper reduction was not made from the allowance of $6,500. It is, of course, self-evident that defendant should not be compelled to remove the deposit in the settling basin and also pay plaintiffs for doing it. Such basin, it is admitted, contains approximately 30,000 square feet. Plaintiffs’ evidence shows the depth of the deposit therein in three places as follows: 11.6 feet, 5.6 feet, and 6.2 feet. This makes an average depth of 7.73 feet, or substantially 8,590 cubic yards of deposit. Allowing twenty-three cents per cubic -yard, the amount presumably allowed by the trial court on the basis of $6,500 for 28,831 cubic yards, makes an overcharge of $1,975, which should be deducted from the amount of the judgment as of the date of its rendition. It is true defendant’s evidence was to the effect that there was not to exceed an average depth of 3.6 feet of deposit in the settling basin, but the trial court seems to have adopted substantially the claims of plaintiffs as to the amount of deposit, and we shall do likewise as to the amount in the settling basin.
It is further claimed that it was error to allow for about 10,000 cubic yards of deposit below the bottom of plaintiffs’ dam, or below the penstock, for the reason that such deposit could not injure plaintiffs. We deem this assignment of error not well taken, for two reasons: in the first place, the evidence showed that in order to secure an even, steady flow of water on the wheel it was necessary to have the pond deeper *508than tbe penstock, and, in tbe second place, it is a matter of common knowledge that there is a tendency of mill-ponds to fill up gradually from natural causes. Hence a pond that is capable of receiving substantially 10,000 yards of sucb natural ■deposit before damage is done to tbe water power is more valuable than one that is already full. Plaintiffs were entitled to bave tbeir mill-pond restored to its former condition of usefulness, so far as that condition was interfered with by tbe defendant; and we understand that only deposits coming from defendant’s factory were considered by tbe trial court in its assessment of damages.
As to items of damage for additional use of steam, and damage to ice field, found by tbe trial court, we tbink tbe evidence sustains them.
By the Gourt. — Tbe former judgment of tbis court herein is vacated and set aside, and tbe judgment of tbe circuit court is modified by deducting therefrom as of tbe date of its entry tbe sum of $1,9.75, and, as so modified, is affirmed, with costs to tbe defendant.
Siebecker, Kerwin, and Timlin, JJ., dissent.